DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under 35 U.S.C. 102(b). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986). See MPEP 2133.01.
Claim Objections
Claims 2-20 are objected to because of the following informalities: In the claims 2-10, Applicant claims limitation of “according to claim 1”, wherein to maintain the antecedent basis, the claim has been interpreted as --The anti-SIDS infant crib--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (Pub # US 2011/0032103 A1), and further in view of Herrera (Pub # US 2019/0335920 A1) and Gallagher (Pub # US 2010/0201524 A1).
Consider claim 1, Bhat et al. teaches an anti-SIDS infant crib, comprising: a crib (262, Fig. 16); a limited-stretchability belt (strap) (199, Fig. 12B), to be worn by an infant (198, Fig. 12B) lying in said crib [0069]; a processor (222, Fig, 13); one or more sensors (182-186, Fig.12B and Fig. 12C), in communication with said processor (222, Fig. 13), wherein said sensors (182-186, Fig, 12B and Fig, 12C) being disposed on said belt (strap) (199, Fig. 12B and Fig. 12C), thereby being in contact with said infant for allowing metering SIDS-related sensing of said infant [0068]; a pair of limited-stretchability straps (252 and 254, Fig, 15); and a remote control (326, Fig. 21) in wireless communication with said processor (222, Fig, 13), said remote control (326, Fig, 21) being adapted to alert a user upon exceeding a predetermined threshold of said sensors, thereby providing a system for diminishing SIDS probability and alerting a user when a SIDS situation is detected, while leaving a pelvis of said infant free of movement limitations [0081].
Bhat et al. does not teach a pair of straps each connected to an opposite side of said belt, for allowing said infant to turn on its side while preventing from said infant to turn upside-down, and a vibrator disposed in said belt, said vibrator being operable by said processor upon detecting a deep-sleep situation, thereby stopping said deep-sleep situation of said infant.
In the same field of endeavor, Herrera teaches a pair of straps (82 and 83, Fig. 1) each connected to an opposite side of said belt (60, Fig. 1), for allowing said infant to turn on its side while preventing from said infant to turn upside-down [0020] for the benefit of limiting the move of the infant. 
Furthermore, in the same field of endeavor, Gallagher teaches a vibrator (18, Fig. 6) disposed in said belt (30, Fig. 3), said vibrator being operable by said processor upon detecting a deep-sleep situation, thereby stopping said deep-sleep situation of said infant [0045] for the benefit of alerting the person.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a pair of straps each connected to an opposite side of said belt, for allowing said infant to turn on its side while preventing from said infant to turn upside-down, and a vibrator disposed in said belt, said vibrator being operable by said processor upon detecting a deep-sleep situation, thereby stopping said deep-sleep situation of said infant as shown in Herrera and Gallagher, in Bhat et al. device for the benefit of limiting the move of the infant and alerting the person.
Consider claim 2, Bhat et al. clearly show and disclose the anti-SIDS infant crib, wherein said sensors include a camera (236, Fig. 13) and microphone, for taking images of an infant lying in said crib, and displaying thereof on a remote display [0071].
Consider claim 3, Bhat et al. clearly show and disclose the anti-SIDS infant crib, further comprising a multimedia system (239, Fig. 13), disposed at said crib's side, for displaying content to said infant [0072].

Consider claim 4, Bhat et al. clearly show and disclose the anti-SIDS infant crib, further comprising a screen (239, Fig. 13), for displaying to said infant video presentations [0072].
Consider claim 5, Bhat et al. clearly show and disclose the anti-SIDS infant crib, further comprising an adjustable mattress (268, Fig, 16), for allowing adapting thereof so that an infant lying in said crib can view said screen [0077].
Consider claim 7, Bhat et al. clearly show and disclose the anti-SIDS infant crib according to claim 1, wherein said one or more sensors that come in contact with an infant body or leotard include a heartbeat rate sensor [0057].
Consider claim 8, Bhat et al. clearly show and disclose the anti-SIDS infant crib, wherein said one or more sensors that come in contact with an infant body or leotard include a breath rate sensor [0072].
Consider claim 9, Bhat et al. clearly show and disclose the anti-SIDS infant crib, wherein said one or more sensors that come in contact with an infant body or leotard include an oxygen amount sensor in blood [0005].
Consider claim 10, Bhat et al. teaches similar invention.
Bhat does not teach the anti-SIDS infant crib, wherein said one or more sensors that come in contact with an infant body or leotard include a hygrometer, for detecting if a diaper of said infant needs to be changed.
In the same field of endeavor, Gallagher teaches wherein said one or more sensors that come in contact with an infant body or leotard include a hygrometer (humidity sensor), for detecting if a diaper of said infant needs to be changed [0049] for the benefit of alerting the parent or caregiver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said one or more sensors that come in contact with an infant body or leotard include a hygrometer (humidity sensor), for detecting if a diaper of said infant needs to be changed as shown in Gallagher, in Bhat et al. and Herrera et al. combined device for the benefit of alerting the parent or caregiver.
Consider claim 11, Bhat et al. teaches similar invention.
Bhat et al. does not teach the anti-SIDS infant crib, wherein said one or more sensors that come in contact with an infant body or leotard include a thermometer, for metering a temperature of said infant.
In the same field of endeavor, Gallagher teaches wherein said one or more sensors that come in contact with an infant body or leotard include a thermometer, for metering a temperature of said infant [0013] for the benefit of alerting the parent or caregiver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said one or more sensors that come in contact with an infant body or leotard include a thermometer, for metering a temperature of said infant as shown in Gallagher, in Bhat et al. and Herrera combined device for the benefit of alerting the parent or caregiver.
Consider claim 12, Bhat et al. clearly show and disclose the anti-SIDS infant crib, wherein said one or more sensors include a thermometer, for measuring a surrounding temperature [0052].
Consider claim 13, Bhat et al. clearly show and disclose the anti-SIDS infant crib according to claim 1, wherein said one or more sensors include a microphone, and said processor is further adapted to detect an infant's cry [0070].
Consider claim 16, Bhat et al. clearly show and disclose the anti-SIDS infant crib, further comprising memory for storing results of measurements, thereby allowing diagnosing abnormal development of an infant lying in said crib [0075].
Consider claim 17, Bhat et al. clearly show and disclose the anti-SIDS infant crib, further comprising a transmitter for transmitting measurements' results to a remote database, for deducing combinations and thresholds in which an alert has to be issued, and updating said processor of thresholds and combinations of alerting states [0070].
Consider claim 18, Bhat et al. clearly show and disclose the anti-SIDS infant crib, wherein said limited-stretchability belt further comprising a display, for displaying SIDS measurements of sensors of said belt, states and instructions to a user thereof [0072].
Consider claim 19, Bhat et al. clearly show and disclose the anti-SIDS infant crib, wherein said limited-stretchability belt is adjustable (flexible) [0069].
Consider claim 20, Bhat et al. teaches similar invention.
Bhat et al. does not teach the anti-SIDS infant crib, wherein said limited-stretchability straps are adjustable.
In the same field of endeavor Herrera teaches wherein said limited-stretchability straps are adjustable [0018] for the benefit of adjusting the comfort for the person.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said limited-stretchability straps are adjustable as shown in Herrera, in Bhat et al. and Gallagher combined device for the benefit of adjusting the comfort for the person.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (Pub # US 2011/0032103 A1) in view of Herrera (Pub # US 2019/0335920 A1) and Gallagher (Pub # US 2010/0201524 A1) and applied to claim 4, and further in view of Marsocci (Pub #US 2016/0192785 A1).
Consider claim 6, the combined reference teaches similar invention.
The combined reference does not teach the anti-SIDS infant crib, further comprising a baby bottle heater facility controllable by said processor, for heating a baby bottle disposed therein.
In the same field of endeavor, Marsocci teaches the device further comprising a baby bottle heater facility controllable by said processor, for heating a baby bottle disposed therein [0071] for the benefit of providing convenience to the parent or caregiver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the device further comprising a baby bottle heater facility controllable by said processor, for heating a baby bottle disposed therein as shown in Marsocci, in the combined device for the benefit of providing convenience to the parent or caregiver.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (Pub # US 2011/0032103 A1) in view of Herrera (Pub # US 2019/0335920 A1) and Gallagher (Pub # US 2010/0201524 A1) and applied to claim 1, and further in view of Kahn et al. (Pub #US 2021/0307647 A1).
	Consider claim 14, the combined reference teaches similar invention.
The combined reference does not teach the anti-SIDS infant crib, wherein said one or more sensors include a length meter in a form of a track disposed at the inner side of the crib's walls, and a length counter slideable along said track, thereby allowing measuring a height of said infant when lying in said crib.
In the same field of endeavor, Kahn et al. teaches wherein said one or more sensors include a length meter in a form of a track disposed at the inner side of the crib's walls, and a length counter slideable along said track, thereby allowing measuring a height of said infant when lying in said crib (Fig. 1) [0073] for the benefit of measuring the length of the person lying on the bed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said one or more sensors include a length meter in a form of a track disposed at the inner side of the crib's walls, and a length counter slideable along said track, thereby allowing measuring a height of said infant when lying in said crib as shown in Kahn et al., in the combined device for the benefit of measuring the length of the person lying on the bed.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (Pub # US 2011/0032103 A1) in view of Herrera (Pub # US 2019/0335920 A1) and Gallagher (Pub # US 2010/0201524 A1) and applied to claim 1, and further in view of Shim et al. (Pub #US 2019/0145817 A1).
Consider claim 15, the combined reference teaches similar invention.
The combined reference does not teach the anti-SIDS infant crib, wherein said one or more sensors include a weight meter, for metering a weight of said infant.
In the same field of endeavor, Shim et al. teaches wherein said one or more sensors include a weight meter, for metering a weight of person [0102] for the benefit of measuring the pressure at different surface area.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said one or more sensors include a weight meter, for metering a weight of person as shown in Shim et al., in the combined device for the benefit of measuring the pressure at different surface area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687